Citation Nr: 0716179	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial schedular rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to May 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2005, the Board remanded the 
veteran's claim to the RO to comply with her request to 
testify at a hearing before a Veterans Law Judge.

The veteran was scheduled for a Board hearing at the RO in 
April 2007, but failed to report and did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to her hearing 
request. 

It is noted, as discussed below, that a total rating based on 
individual unemployability has been granted, effective the 
date of the filing of the instant claim.  Thus, the issue 
remaining is whether there is entitlement to an initial 
schedular evaluation in excess of 70 percent.  The issue has 
been so characterized on the title page.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by severe but not total occupational and social 
impairment manifested by social isolation, depression, 
generalized anxiety, intrusive memories, flashbacks, sleep 
and concentration difficulty, anger problems with unprovoked 
irritability, some obessional rituals, and hypervigilance, 
but without clinical evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, her own 
occupation, or own name. 
CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 70 
percent for the veteran's service-connected PTSD is denied.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2006): 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 
9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an April 
2007 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
However, as the veteran's claim for an increased initial 
rating for her service-connected PTSD is being denied, there 
can be no possibility of prejudice to her.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In October 2002 and September 2004 letters, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  A substantial amount of medical 
evidence was obtained in conjunction with her claim, and she 
was afforded two VA medical examinations.  Her case was 
remanded to the RO to comply with her request to testify at a 
hearing that was scheduled in April 2007, although she failed 
to report for the hearing.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a May 2002 rating decision, the RO granted the veteran's 
claim for service connection for PTSD based, in large 
measure, on her description of sexual assault in service, and 
findings of an April 2002 VA examination that diagnosed PTSD.  
A 50 percent disability rating was assigned at that time, 
effective from January 22, 2002.  The record reflects that 
the veteran reported that in 1952 she was raped by two 
officers.  She subsequently became pregnant and told no one 
until she had to tell her commanding officer.  An 
investigation was undertaken but the officers denied the 
accusations and she believed no action was taken against 
them.  The veteran was honorably discharged, assisted by the 
Salvation Army, and later placed her child up for adoption.  
She told nobody about the attack until very recently.

VA medical records and examination reports, dated from April 
1998 to March 2005, document the veteran's treatment for PTSD 
that includes regular individual and group outpatient 
psychotherapy and psychotropic medication.

In a February 2002 signed statement, a social worker at the 
Boston Vet Center said she recently evaluated the veteran for 
PTSD related to sexual trauma in service, as noted above.  
According to this record, the veteran experienced sleep 
difficulty, irritability or outbursts of anger, 
hypervigilance, and exaggerated startle response related to 
severe PTSD.  The social worker said the veteran's 
irritability and short fuse contributed to her numerous 
conflicts with co-workers and superiors at work occasionally 
resulting in the end of her employment at some job.   

According to the April 2002 VA examination report, the 
veteran, who was 71 years old, reported her history of rape 
in service, as set forth above.  It was noted that she was 
quite agitated and tearful as she described the events in her 
life.  The veteran married and had a difficult relationship 
due to her inability to trust men.  She was divorced and 
raised her two sons.  She had a cordial relationship with her 
former husband until his death.  The veteran described having 
years of anger, anxiety, and guilt for what happened and took 
out much of her frustration on her family.  Her family did 
not know of her rape.  

The veteran complained of intrusive memories, images, and 
thoughts of the rape that, until recently, occurred daily.  
She had intense psychological distress, and feelings of anger 
and being upset.  When she worked, she set boundaries with 
the males, and set herself as to be ready to fight and kept 
her distance.  She avoided stories or discussions or anything 
associated with sex, adoption, or of men being bullies.  She 
was unable to socialize.  She gave up going to church because 
she was bothered by others' gossip.  She refused to divulge 
personal information in her life and kept her boundaries and 
distance.  After the rape, she had difficulty letting others 
be close to her or to feel happy.  The veteran had sleep 
difficulty and said irritation and anger were her most 
troubling symtoms.  As she aged, her impulse control 
improved.  She reported she was constantly vulnerable.  She 
had a homemade club in her home for protection against an 
intruder, and said she checked her locks and left lights on.  
She had an exaggerated startle response that was difficult on 
her jobs.  After retiring, she volunteered at a shelter where 
she was helpful and the individuals there understood her.  

On examination, the veteran was rather tearful, dressed in a 
suit jacket, and looked somewhat younger than her stated age.  
Her manner was of an anxious individual. Her speech was 
normal and she was oriented.  Her memory was normal, although 
she had difficulty remembering many aspects of the trauma in 
service.  The veteran's affect was of an individual who was 
anxious, labile, agitated, and angry, with fluctuating ego 
states.  Her motor activity was agitated.  Judgment was fair.  
There was no evidence of any major thought disturbance.  She 
had sleep disturbance, numbness, and rage, and suffered from 
anxiety and depression for many years.  She had the capacity 
to cope.  The veteran denied any homicidal or suicidal 
ideation.  She had few friends but was in telephone contact 
with her sons and her sisters.  The diagnosis was PTSD and a 
score of 60 was assigned on the Global Assessment of 
Functioning (GAF) scale.   

A May 2002 VA mental health intake record prepared by a 
psychologist reflects the veteran's history of violent rape 
in service.  It was noted that she subsequently married and 
had a family, when she stopped working.  Her marriage was 
poor; she divorced and held a series of jobs.  She distrusted 
men and had conflicts with superiors at various jobs.  She 
thought about the rape her entire life but only recently told 
another person about it.  The veteran worked for nineteen 
years in hospital maintenance until she lost her job through 
downsizing.  She worked for more than three years at a 
shelter, had conflicts with male coworkers and supervisors, 
and was fired in March 2000.  She was completely retired and 
very motivated to address her problems.  Objectively, the 
veteran was well-groomed, energetic, open, and talkative.  
She was oriented with normal speech.  Her affect was full 
range and appropriate to mood.  Her mood was intermittently 
depressed.  Thought processes appeared fully intact with no 
evidence of hallucinations or delusions and no suicidal or 
homicidal ideations.  Judgment and insight were good.  She 
reported no memory difficulties.  A GAF score of 60 was 
assigned.

A May 2003 VA mental health record includes a GAF score of 
65.

An August 2003 VA medical record indicates that the veteran 
was evaluated by a staff psychiatrist for psychopharmacology 
administration.  She requested medication to aid her sleep 
difficulty that included frequent nightmares of her sexual 
trauma.  She had a history of severe anger problems and 
irritability, and said the irritability improved since she 
started treatment the previous year.  She had a depressed 
mood with low energy and motivation.  Her appetite was normal 
and she enjoyed some activities, e.g., gardening.  She was 
hypervigilant, startled easily, and had flashbacks.  She 
denied suicidal ideations.  On examination, the veteran was 
well-groomed and cooperative.  Her speech was normal, and her 
mood mildly depressed.  Affect was mood congruent.  She 
denied delusions or hallucinations or sucidial or homicidal 
ideations.  There was no evidence of delusions.  Insight was 
fair and judgment was good.  Another VA medical record dated 
the same day includes a GAF score of 60. 

In a December 2003 signed statement, the Boston Vet Center 
social worker said that she initially evaluated the veteran 
in February 2002.  The veteran was cooperative and worked 
hard in therapy.  She was compliant with treatment 
recommendations, including taking prescribed psychotropic 
medication and regularly participating in group psychotherapy 
for PTSD.  Her symtoms significantly changed since gaining 
service connection.  Since earlier that year, the veteran 
experienced increased depressive symtoms and avoidance, hyper 
arousal, and re-experiencing symtoms of PTSD.  She had an 
increase in feeling hopeless, had difficulty getting out of 
bed, and had increased outbursts of anger at others.  The 
social worker said the veteran had major impairment in 
several significant areas of her life, particularly in 
judgment, thinking, and mood.
  
According to a September 2004 signed statement from the VA 
staff psychiatrist and Boston Vet Center social worker, the 
veteran's PTSD treatment plan included individual and group 
psychotherapy and psychopharmacology.  She actively 
participated in all the treatment modalities and was 
committed to learning new ways of better managing her 
considerable symtoms.  Nevertheless, it was noted that the 
veteran experienced an increase in symptoms since the spring 
of 2003.  She was seen weekly for psychotherapy at the Vet 
Center since February 2002.  The veteran routinely reported 
days in which it was hard to get out of bed, motivate herself 
to complete tasks, or enjoy activities in which she even 
recently was able to participate.  She had frequent outbursts 
of anger at others, often for a small offense.  Because of 
this difficulty in getting along with others, she was 
considering ending her participation in her therapy group.  
She consistently reported an increase in her already high 
level of intrusive, re-experiencing symptoms of PTSD that was 
particularly troubling.  A GAF score of 34 was assigned.

In a January 2005 rating decision, the RO granted a 70 
percent rating for the veteran's service-connected PTSD, 
effective from January 22, 2002.

In March 2005, VA afforded the veteran a private examination 
performed by I.L., M.D.  According to the examination report, 
Dr. I.L. reviewed the veteran's medical records.  It was 
noted that the veteran arrived on time, was very cooperative 
and cheerful through the interview, and was aware that she 
was being evaluated for her PTSD.  Her current symptoms 
included unwanted memories, nightmares, flashback, emotional 
distress, tension, avoidance of reminders that triggered 
feelings, feelings of detachments from others, difficulty 
with sleep and concentration, anger problems, and 
hypervigilance.  The feelings were intermittent, some daily, 
others more frequent, with no remission.  Her treatment 
included prescribed medication for depression and sleep 
problems, and individual and group therapy.  Post service the 
veteran was employed.  She currently had concentration 
problems, was sleep deprived and, socially, had extreme 
difficulties with anger and social isolation.  She currently 
worked in a shelter for veterans since 2000, and was 
terminated because of anger problems.  

On examination, Dr. I.L. said the veteran was a reliable 
historian, although she became quite upset, anxious, and 
tearful as she approached the kind of traumatic events 
experienced in service.  She said she regularly got 
depressed, and had impaired impulse control, unprovoked 
irritability, and periods of violence.  She stopped driving 
due to road rage.  Her emotional state affected her 
motivation.  The veteran's communication was good and her 
speech was normal.  She described infrequent panic attacks 
but, mostly, generalized anxiety.  There was no history of 
delusions or hallucinations.  She had some obessional rituals 
of closing doors and finding her keys, and frequently thought 
that she would be accosted and attacked again, and did 
everything to prevent that from happening.  Her thought 
processes were normal.  She could have impaired judgment when 
angry.  There was no impaired abstract thinking.  Her memory 
was normal.  The veteran had suicidal ideation with passive 
thoughts of death but never intended to act on it.  As to 
homicidal ideation, she smiled and talked about hurting the 
people who attacked her (over 50 years ago), and had thoughts 
about hurting them.  

The Axis I diagnosis was severe and chronic PTSD and a GAF 
score of 45 to 50 was assigned.  Dr. I.L. commented that the 
veteran did not have a substance abuse disability and managed 
her own funds.  She had no difficulty in performing 
activities of daily living.  Her social relationships were 
quite limited with very few friends, and she became a loner 
and avoided crowds.  She understood commands and currently 
did not pose a threat of persistent danger or injury to 
herself or others.

In a March 2005 rating decision, the RO granted the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU), 
effective from January 22, 2002.



III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected depressive disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  A GAF score of 41 to 50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Id.  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  A GAF score of 61 to 70 denotes 
mild symtoms o some difficulty in social and occupational 
functioning.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that, since the January 22, 2002 
effective date of the grant of service connection, the 
veteran's psychiatric disability is properly compensated at 
the currently assigned 70 percent level.

The objective and probative medical evidence demonstrates 
that the veteran's service-connected PTSD causes severe, but 
not total, social and occupational impairment.  In March 
2005, Dr. I.L. assigned a GAF score of 45 to 50, denoting 
serious impairment, but also reported that the veteran's 
communication was good and her speech was normal.  She had no 
history of delusions or hallucinations, and only infrequent 
panic attacks with mostly generalized anxiety.  Some 
obsessional rituals were reported, of closing doors and 
finding her keys.  Dr. I.L. said that the veteran's thought 
processes and memory were normal, and she could have impaired 
judgment when angry.  She had suicidal ideation with passive 
thoughts of death but never intended to act on it.  Dr. I.L. 
also said that the veteran had no difficulty performing 
activities of daily living and did not pose a threat of 
persistent danger or injury to herself or others.  Such 
findings are not commensurate with the criteria for a 
schedular 100 percent rating.  

Other VA medical records assigned GAF scores that ranged from 
34 to 65, denoting major impairment in several areas such as 
work, family relations, judgment, thinking or mood, or 
moderate impairment of occupational and social functioning.  
However, while the evidence of record reflects a report of 
some obsessional behavior (finding her keys and closing 
doors), social isolation, and unprovoked irritability, the 
evidence is otherwise totally devoid of illogical speech or 
irrelevant speech described for the 70 percent rating.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 100 percent 
rating under the current schedular regulations. The March 
2005 VA examiner described the veteran as cooperative and all 
the VA practitioners that examined the veteran described her 
as oriented.  In April 2002, the VA examiner assigned a GAF 
score of 60 and noted that the veteran denied suicidal or 
homicidal intent, and she had no evidence of major thought 
disturbances.  In May 2003, a VA psychiatrist described the 
veteran as well-groomed, cooperative, alert, with no evidence 
of delusions, and with fair insight and good judgment.  
However, in December 2003 and September 2004, the veteran's 
VA psychiatrist and Boston Vet Center social worker, assigned 
a GAF score of 34, and said she had difficulty getting out of 
bed, and had frequent outbursts of anger with increased 
intrusive thoughts.  But in March 2005, Dr. I.L. assigned a 
GAF score of 45 to 50, when there was sleep and concentration 
difficulty, intrusive memories, anger problems and 
hypervigilance, but there were no suicidal or homicidal 
ideations (she had a passive thought of death but never 
intended to act on it) or visual or auditory hallucinations 
and the veteran's thought processes were normal.

The collective objective findings of the April 2002 and March 
2005 VA examinations, and VA medical records, to include 
essentially normal speech and that the veteran was oriented 
and well groomed, are barely representative of pertinent 
disability warranting a 70 percent rating under the current 
rating criteria.  Furthermore, in granting a TDIU in March 
2005, the RO considered the veteran's arguments that her 
service-connected PTSD affects her ability to obtain and 
maintain substantially gainful employment.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the competent and 
objective medical evidence of record is against an initial 
rating in excess of 70 percent for the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.130, DC 9411.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt. 
38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed her original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial schedular rating in excess of 70 percent for PTSD 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


